Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 10, 2016

The Court of Appeals hereby passes the following order:

A16D0244. HARRY LEE WILSON v. CAMDEN COUNTY GOVERNMENT
    et al.

      Harry Lee Wilson filed a claim in magistrate court against Camden County
Government for injuries he allegedly sustained. The magistrate court found in favor
of Camden County and ordered Wilson to pay court costs. Wilson appealed to the
superior court, which dismissed his appeal on October 27, 2015. On December 2,
2015, Wilson filed a pro se application for discretionary appeal from the dismissal of
his appeal. He filed this application in the Supreme Court, which transferred the case
to us after finding that the case did not invoke its jurisdiction. We also lack
jurisdiction over this application.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order sought to be appealed. See OCGA § 5-6-35 (d). The requirements
of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. See Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). Here, Wilson filed his application 36 days after entry of the order
dismissing his appeal.1 His application is therefore untimely, and it is hereby
DISMISSED for lack of jurisdiction.




      1
        Although the application contains a trial court order entered on November 3,
2015, that order merely vacated a prior order scheduling the case for a bench trial,
noting that the court had “already dismissed the above-captioned action by Order
entered October 27, 2015.”
Court of Appeals of the State of Georgia
                                     02/10/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.